Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Garfield Cottrell, Jr. and Angela C. Cottrell appeal the district court’s order dismissing their civil action. We review de novo a district court’s grant of a motion to *214dismiss under Fed.R.Civ.P. 12(b)(6), Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176,179-80 (4th Cir.2009), and note that to survive a Rule 12(b)(6) motion, a complaint’s “[fjactual allegations must be enough to raise a right to relief above the speculative level” and have enough facts to state a claim to relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court on the record at the hearing on the motion. Cottrell v. Wells Fargo Home Mortg., Inc., No. 8:10-cv-01462-RWT (D. Md. filed Dec. 6, 2010 and entered Dec. 7, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.